DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-7 are under examination. 
Priority
This application comprises a continuation of U.S. Patent Application No. 13/444,790 filed April 11, 2012, which incorporates by reference and claims priority to U.S. Provisional Patent Application No. 61/474,250 filed April 11, 2011.
Advisory Notice
No Information Disclosure Statement (IDS) documents have been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claimed invention (claim 1 being representative) is directed to a system for monitoring fluid consumption. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). 
In this case, all of the claimed receiving, adjusting, and calculating steps encompass analyzing and/or organizing information and can be reasonably performed by the human mind of a scientist or engineer. As such, these steps fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, the calculating step also encompasses a mathematical concept and/or mathematical relationships under the Revised Guidance. Furthermore, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989). Thus, there can be little doubt that the above analysis step(s) encompass(es) a mathematical concept. [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional steps/elements beyond the recited abstract idea(s) that integrate them into a practical application.  
With regards to the additionally recited step of displaying a caloric replenishment rate, this amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
While the claims also requires physical elements (reservoir, tube, flow meter, sensors, database, and computerized calculator), these are recited at a high level of generality and merely provide data for use by the abstract idea or automate the algorithmic steps. As such, these elements can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 


C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above non-abstract limitations nor the elements being used to obtain data for use by the abstract idea. For example, Hayn et al. (GB 2483978; Pub. Date: 03/28/2012) teaches a system for dehydration monitoring that includes a reservoir (which is necessarily pressurized upon closure), sensor unit, flow meter with sensor unit for measuring a quantity of liquid (Figure 1); a “connect channel” through which liquid flows, i.e. tubing (Figure 1), touch screen interface (i.e. display) for displaying information, and base station/control unit, which is broadly interpreted as a nutritional calculator (see pages 2-4, Figures 1-3, and ref. claims 1-7). Accordingly, the additionally recited steps/elements remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims: 
Dependent claims 2-7 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 2-7 are directed to limitations that further limit the specificity of the abstract idea, as set forth above, or the nature of the data being used by the abstract idea. Accordingly, these steps are also directed to an abstract idea for the reasons set forth above in Step 2A (prong 1) analysis. Claim 2 further comprises a temperature sensor, which is generically recited. As such, this claim amounts to insignificant extra-solution activity and are not indicative of integration into a practical application for reasons discussed above in the Step 2A (prong 2) and Step 2B analysis. See also MPEP 2106.05(g). Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

           Claims 1-7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.   
Claim 1 recites “user performance sensors that provide performance data”. The term “performance” is a relative term which renders the claim indefinite since it is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree such that one or skill in the art would be reasonably apprised of the scope of this term, i.e. what structure and/or function constitutes ‘performance’. As a result, it is also unclear as to the metes and bounds of “user performance sensors” and “performance data”, which ambiguously encompass any and every type of sensor (and resulting data). A review of the specification does not provide any limiting definition for these terms that would serve to clarify what type of data is encompassed by the claims or what structural or physical limitations of the claimed sensor is/are intended. Clarification is requested via amendment.  
Claim 1 recites a “database including a baseline requirements and a consumption plan, wherein the baseline requirements are associated with a peak performance power output, wherein the consumption plan based on a percentage of the baseline requirements for the peak performance power output.” In this case, the above “wherein” clauses are problematic for the following reasons. (1) It is unclear as to the metes and bounds of the claimed “baseline requirements” such that one of ordinary skill in the art would know how what type of data would avoid infringement, i.e. in what way are the baseline requirements “associated with a peak performance power output”. A review of the specification does not provide any limiting definition, mathematical relationship, or equations that would serve to clarify the issue. Clarification is requested via amendment.  Furthermore, the phrase “a baseline requirements” is grammatically incorrect and should recite “baseline requirements”. 
(2) With regards to “peak performance power output”, the term ‘performance’ is a relative term which renders the claim indefinite since it is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree such that one or skill in the art would be reasonably apprised of the scope of this term, i.e. what amount of power output meets this claim language. This term is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree such that one or skill in the art would be reasonably apprised of the scope of this term. Clarification is requested via amendment, e.g. amending the claim to recite quantitative values associated with the term. 
(3) It is unclear as to the metes and bounds of the claimed “consumption plan” such that one of ordinary skill in the art would know how to avoid infringement, i.e. in what way is the consumption plan “based on a percentage of the baseline requirements for the peak performance power output”. A review of the specification does not provide any limiting definition, mathematical relationship, or equations that would serve to clarify the issue. Furthermore, the phrase “wherein the consumption plan based on a percentage…” appears to be grammatically incorrect and should recite “wherein the consumption plan is based on a percentage…”. In each case, clarification is requested via amendment.
Claim 1 recites “receiving the caloric value of the fluid.” There is lack of antecedent basis for this limitation. While the system includes a reservoir that holds a “quantify of fluid”, the system does not comprise any elements for actually determining a "caloric value” of the fluid (such that it can then be received and further processed by said calculator) nor such information stored in the database as claimed. Therefore, it is also unclear what element of the claimed system performs the function of determining caloric intake, e.g. a sensor, a user, an external data, or otherwise. Clarification is requested via amendment. Additionally, this limitation is confusing because the artisan would recognize that water (i.e. a fluid) does not have any caloric values. Therefore, it is unclear what limiting effect is intended when water is the ingested fluid. 
Claim 1 recites “calculating the actual caloric value of the fluid based on the caloric value…”. As discussed above, there is lack of antecedent basis for “the caloric value” as this information is not inherent to the fluid nor are they any elements in the claim for determining this information (i.e. the calculating step is relying upon information that has not actually be previously determined or provided). Clarification is requested via amendment. 
Examiner’s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112 2nd rejections, the Examiner has broadly interpreted the claims for purposes of applying the following prior art rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perkins et al. (US6212959; Issued Apr. 10, 2001) in view of Rodriguez et al. (Nutrition and Athletic Performance; 2009; Medicine and Science in Sports and Exercise, 41(3), 709-731) and Popkin et al. (Nutr Rev. 2010 August ; 68(8): 439–458).
Perkins teaches a system for insuring proper human hydration. Regarding claim(s) 1, the system comprises: an oral-suction-activated flow meter, reservoir for holding liquid (which is necessarily pressurized upon closure), and tubing connected to the reservoir [Figure 2, 3, 5 and 6]; multiple sensors, e.g. flow sensor and temperature sensor [Figure 4], which reads on performance sensors absent any limiting definition to the contrary; and a consumption meter [ref. claim 9]. Perkins additionally teaches a microprocessor (i.e. nutritional calculator) comprising algorithms for performing a plurality of calculations, a LCD display, and an alarm [Figures 2, 3, 5, and Figure 6G, ref. claims 1-5, and Col. 19]. Perkins additionally teaches storing desired consumption rates and consumption levels of fluid (Col. 16, Col. 17), receiving current reservoir volumes (Col. 17) and flow data [Figure 12A], storing desired consumption level and rate data (Col. 17), which is broadly interpreted as both a consumption plan as well as baseline requirements absent any limiting definitions to the contrary); calculating the amount of liquid ingested by a user over a time period, i.e. flow rate data (Col. 17); monitoring the users hydration level by checking whether the quantity of fluid ingested corresponds to the baseline amount; and outputting a warning that the subject should ingest more liquid if the quantity consumed is too low (Col. 17, last 3 paras. and Col. 18, first 3 paras.). The system taught by Perkins allows users to enter fluid information and the system generates alerts (i.e. consumption plans) that remind the user to hydrate (Col. 16, 17). Drink reminder alarms taught by Perkins are provided through a display (292) or loudspeaker (520) to alert the user when it is time for a drink to ensure proper hydration. The alerts taught by Perkins include time information, e.g. ounces per hour (Col. 17).
Perkins does not specifically teach a database for storing baseline requirements associated with peak performance power output, receiving performance data, and receiving caloric values of fluid, as claimed. 
However, Rodriguez teaches a review of energy, nutrient, and fluid recommendations for competitive athletes [see entire], including specific caloric intake and energy requirement guidelines for athletes during sports-related activities and high endurance events [page 710-711, page 718-719, Figures 2 and 3], training diets (before and after exercise), as well as modalities and computational methods as for determining these numerical amounts [pages 712, 713, 719-720].
Additionally, Popkin methods for determining the effect of variation in water intake on energy intake and human performance (Abstract), including computational methods for relating water consumption to caloric intake (page 11, Section III, and Table 5), e.g. using mL of water/kcal energy as a metric. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant  invention to have modified the system of Perkins by storing and using baseline requirements associated with peak performance power output, performance data, and caloric value data, with predictable results, since such data was well known and available in the art, as taught by Rodriquez and Popkin, since Perkins teaches their system can be used with any desired fluids including water and other caloric fluids (Col. 18), and since methods for programming the control unit of Perkins to perform such calculations in addition to the fluid consumption values would have been well within the capabilities of one of ordinary skill in the art. The motivation would be to optimize athletic performance.  
Perkins, Rodriguez, and Popkin do not specifically teach adjusting a consumption plan based on performance data, as claimed. However, this limitation would have been obvious given the teachings of Perkins and Rodriguez, since Perkins provides methods for modifying the consumption plan if the quantity of liquid consumed is too low (Col. 9, Col. 16, Col. 17, and Col. 18, Figure 6G, ref. claim 1, and Figure 7), and since Rodriguez teaches methods for calculating optimal caloric intake and energy goals (e.g. percentage of body fat) for performance athletes, as discussed above. 
Perkins, Rodriguez, and Popkin do not specifically teach calculating and displaying a required caloric replenishment rate based on the adjusted consumption plan and the actual caloric intake of fluid consumed, as in claim 1. However, Perkins makes obvious these limitations because their system includes functionality for calculating the amount of liquid ingested by a user over a time period, i.e. flow rate data (Col. 17); monitoring the users hydration level by checking whether the quantity of fluid ingested corresponds to the baseline amount; and outputting a warning that the subject should ingest more liquid if the quantity consumed is too low (Col. 17, last 3 paras. and Col. 18, first 3 paras.), and because Rodriguez teaches methods for calculating optimal caloric intake, as discussed above. 
Regarding dependent claim(s) 2-7, all aspects of these claims are taught or fully encompassed by the combined teachings of Perkins, Rodriguez, and Popkin. Regarding claim(s) 2, 4, Perkins teaches a consumption meter with a digital readout for indicating a cumulative value of quantities of liquid consumed by a user over a predetermined time period so that proper hydration is insured [ref. claim 1, Figure 7], and Rodriguez teaches consumption ranges for athletes, as discussed above.  Regarding claim(s) 3, 5, 6, Perkins teaches a system for insuring proper human hydration including a wide range of sensors including ECG, temperature, EMG, contextual (i.e. located at particular positions on the body), and impedance, which are broadly construed as teaching all of the claimed performance, location, and temperature sensors. Regarding claim(s) 7, Perkins teaches multiple consumption plans depending on the situational requirements, as discussed above. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619